DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (IDS).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Paragraph [0003], lines 6-10 describe two Chinese Patent applications Chinese Patent Application No.201510233789.X, and Chinese Patent Application No.201510934148.7, which are not listed in either of IDSs filed on 09/28/2018 and 11/03/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A spiral guiding groove
A thermistor wire
A  heating wire
A heating circuit
A PCB board
A battery
A knob
A homogenizing device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0012], line 2, the first occurring abbreviation "PCB
In the last line of Paragraph [0024], if "PEEK" is an abbreviation, the first occurring abbreviation "PEEK" should be written a full terminology with the abbreviation enclosed within a parenthesis.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AIRFLOW HEATING ASSEMBLY HAVING A HEATING DEVICE AND A CONTAINER.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, lines 3-4, it seems that "the inner heating pipe" should be -- the inner heating rod --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 2-6, 8, and 10 recite many elements in their limitations such as "a high temperature resistant spiral guiding groove", "a thermistor wire", "a heating wire", "a PCB board", "the thermistor", "a battery", "a knob", and "airflow homogenizing device",  which are not shown and identified with reference numbers in the drawings.  Therefore, it is not clear how all these elements are structurally related with each other, what they look like, and where they are located.
Claim 5, lines 1-2 recite, "the heating wire and the thermistor wire".  It is not clear whether these two wires of claim 5 belongs to the outer heating pipe or the inner heating rod since claim 4 recites that the outer heating pipe has its own a heating wire and a thermistor wire and the inner heating rod has its own a heating wire and a thermistor wire.  
Claim 5 recites the limitation "the thermistor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While claim 5 recites, "a thermistor wire", claims 1-5 do not recite "a thermistor".  Therefore, it is not clear whether "the thermistor" in line 2 is the thermistor wire or a thermistor itself.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US Patent Application Publication No. 2017/0006918 A1) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Chen discloses an airflow heating assembly, comprising (claim 1) a heating device 20, 30 and a container 40, wherein the heating device 20, 30 is configured to heat air flowing there through to generate a hot airflow (see Fig. 5); the container 40 is configured to receive a raw material; wherein the container 40 is located above the heating device 20, 30, the container 40 defines a vent (see Fig. 5) at a bottom thereof in communication with the heating device 20, 30; claim 2) wherein the container 40 is detachably connected to the heating device 20, 30 (see Figs. 5 and 6); (claim 3) wherein a high temperature resistant spiral guiding groove (not labeled, see Fig. 6) is sleeved on an outer circumference of the inner heating rod 20 and received in the outer heating pipe 30, and the high temperature resistant spiral guiding groove is firmly in contact with the inner heating rod and the outer heating pipe; (claim 7) wherein the raw material is a tobacco, a fragrance, or an herb. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nakano et al (US 2018/0014570 A1).
Claim 10 recites, "the container further comprises an airflow homogenizing device located on the bottom of the container and fixed above the bottom vent; wherein the hot airflow rises through the vent and is uniformly dispersed via the airflow homogenizing device."
While Chen does not disclose an airflow homogenizing device, Nakano discloses an airflow heating assembly comprising a heating device 70 and a container 50, wherein the container 50 comprises an airflow homogenizing device 40 located on a bottom 52 of the container 50 and fixed above a bottom vent 52A formed on the bottom 52; wherein the hot airflow rises through the vent 52A and is uniformly dispersed via the airflow homogenizing device 42 by preventing generation of side-stream smoke that flows out without passing the airflow homogenizing device 42, which is simply a filter provided at a suction port 40.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the airflow heating assembly taught by Chen such that it would have an airflow homogenizing device as taught by Nakano in order to uniformly disperse hot airflow by preventing generation of side-stream smoke that flows flowing out of a suction port.  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/hmh/


/Hae Moon Hyeon/Primary Examiner, Art Unit 2896